DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 4/6/21, with respect to claims 1-3, 6, 8, 10-16 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and an indication of allowance has been made. 

Allowable Subject Matter
Claims 1-3, 6, 8, 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record does not teach or suggest a display module, comprising a display panel comprising two substrates and a display medium sandwiched between the two substrate, the display panel further comprising a light-blocking layer between the two substrate to define a boundary of the display panel; a wavelength modulation unit comprising a carrier substrate and a wavelength modulation layer on the carrier substrate, the carrier substrate having a coefficient of thermal expansion substantially matching the coefficients of thermal expansion of the two substrates; an adhesive layer bonding the display panel and the wavelength modulation unit; wherein a vertical projection of the light-blocking layer on the carrier substrate covers a lateral side of the wavelength modulation layer, so that the light-blocking layer overlaps the wavelength modulation layer in a display direction of the display panel; wherein the adhesive layer comprises a lateral portion bonding lateral sides of the display panel and the carrier substrate and an extension portion extending from the lateral portion toward a space to bond two facing surfaces of the display panel and the carrier substrate, in combination with the remaining features recited in the claim. 
The prior art of An (US 2019/0187355 A1 of record) discloses a display module, comprising a display panel comprising two substrates and a display medium sandwiched between the two substrate, 
Therefore, Claim 1 is allowed. Claims 2-3, 6, 8, 10-16 are allowed by virtue of their dependence on allowed claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIAM QURESHI/Examiner, Art Unit 2871